UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7718


ELENOR JANET ELGUERA-STINNETT,

                Petitioner - Appellant,

          v.

STACEY A. KINCAID, Fairfax County Sheriff,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:16-cv-01402-LO-IDD)


Submitted:   March 30, 2017                  Decided:   April 4, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Elenor Janet Elguera-Stinnett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Elenor Janet Elguera-Stinnett seeks to appeal the district

court’s    order      denying      relief      on    her    28    U.S.C.      § 2254    (2012)

petition.       The order is not appealable unless a circuit justice

or    judge   issues       a    certificate         of    appealability.          28    U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent      “a       substantial      showing          of    the    denial     of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating           that   reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El      v.   Cockrell,         537    U.S.    322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

        We have independently reviewed the record and conclude that

Elguera-Stinnett            has     not        made        the        requisite     showing.

Accordingly, we deny a certificate of appealability, deny leave

to    proceed    in      forma    pauperis,         and    dismiss      the    appeal.        We

dispense      with       oral     argument      because          the    facts     and    legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3